Opinion issued August 5, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00819-CV
                           ———————————
  BTEC NEW ALBANY LLC, RENEW ALBANY HOLDINGS, LLC, AND
                RICHARD WORYK, Appellants
                                        V.
                        BTEC TURBINES LP, Appellee


                   On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-57828


                         MEMORANDUM OPINION

      Appellants, BTEC New Albany LLC, ReNew Albany Holdings, LLC, and

Richard Woryk, and appellee BTEC Turbines LP have filed an agreed motion to

dismiss this appeal, representing that the parties have reached a settlement of the

matter and requesting that we dismiss the appeal with each party bearing its own
costs. See TEX. R. APP. P. 42.1(a)(1). No opinion has issued. See TEX. R. APP. P.

42.1(c).

      Accordingly, we grant the motion and dismiss the appeal, with costs taxed

against the party incurring same. See TEX. R. APP. P. 42.1(a)(1), 43.2(f).

                                  PER CURIAM

Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.




                                          2